DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          WILLIAM WHITELEY,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D16-133

                                [May 18, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 09003753CF10A.

   William Whiteley, Bowling Green, pro se.

   No appearance required for appellee.

PER CURIAM.

    Appellant’s allegations in his motion to correct an illegal sentence were
insufficient to establish that his sentence is illegal. Assuming the
sentencing court erred in considering an outdated PSI as alleged by
appellant, this was an error in sentencing procedure that should have been
raised on direct appeal. See Shaw v. State, 780 So. 2d 188, 191 (Fla. 2d
DCA 2001) (affirming the denial of a rule 3.800(a) motion asserting “the
trial court did not have a proper presentence investigation report” because
such a claim could be reviewed only on direct appeal). It did not render
the sentence itself illegal.

   Affirmed.

CIKLIN, C.J., WARNER and STEVENSON, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.